NUMBER 13-14-00577-CR

                              COURT OF APPEALS

                   THIRTEENTH DISTRICT OF TEXAS

                      CORPUS CHRISTI - EDINBURG


JUAN REYNA,                                                                      Appellant,

                                              v.

THE STATE OF TEXAS,                                                             Appellees.


                     On appeal from the 28th District Court
                          of Nueces County, Texas.



                          ORDER ABATING APPEAL
     Before Chief Justice Valdez and Justices Rodriguez and Garza
                           Order Per Curiam

       This cause is before the Court because the court reporter has failed to timely file

the reporter’s record. The reporter’s record in this cause was originally due to be filed

on November 14, 2014. On November 24, 2014, the Clerk of the Court notified the court

reporter that the record had not been filed and directed the reporter to file the record within
30 days. The reporter was notified that failure to file the record would result in the matter

being referred to the Court. No response or record has been filed.

       This sequence of events requires us to effectuate our responsibility to avoid further

delay and to preserve the parties’ rights. See TEX. R. APP. P. 37.3(a)(1). Accordingly,

this appeal is ABATED and the cause REMANDED to the trial court.

       Upon remand, the judge of the trial court shall immediately cause notice to be given

and conduct a hearing to determine whether appellant has abandoned his appeal. If it

is determined that appellant has not abandoned his appeal, the court shall further

determine if appellant’s attorney of record continues to represent appellant and will

diligently pursue this appeal.

       The court shall further determine if the reporter’s record, or any part thereof, has

been lost or destroyed, and shall make appropriate findings under Tex. R. App. P. 34.6(f),

if necessary. Otherwise, the court shall determine what steps are necessary to ensure

the prompt preparation of a reporter's record, and shall enter any orders required to avoid

further delay and to preserve the parties’ rights.

       The trial court shall prepare and file its findings and orders and cause them to be

included in a supplemental clerk's record which should be submitted to the Clerk of this

Court within thirty days from the date of this order.

       IT IS SO ORDERED.

                                                         PER CURIAM

Do not publish.
Tex. R. App. P. 47.2(b).

Delivered and filed the
20th day of January, 2015.

                                              2